DETAILED ACTION
Applicant’s arguments filed in the reply on 4/2/2021 were received and fully considered. Claims 1, 10, and 19 were amended. As a result of amendments claims 1-9 are allowed while claims 10 -20 are rejected over the prior art of record. The current office is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s correction in response to drawing objection invoked in the previous office action were acknowledged. The previous objections is withdrawn in view of amendment.
Applicant’s correction in response to specification objection invoked in the previous office action were acknowledged. The previous objections is withdrawn in view of amendment.
Applicant’s remarks with respect to the 35 USC 112F (claim interpretation) raised in the previous office action were acknowledged.
Applicant's arguments filed with respect to the 35 USC 101 rejections with respect to claims 1-9 raised in the previous office action have been fully considered, and are persuasive in view of amendment. The amended limitations that caused to overcome 101 rejection of the previous office action were focused in claim 1, and most limitations of claim 1 are not found in 
Applicant’s arguments with respect to the prior art rejections raised in the previous office action have been considered but are moot because the new ground of rejection does not rely on the combination of references that are currently applied. The amended limitation that necessitated a new ground of rejection is: the predicted conversion rate being indicative of predicting a proportion or quantity of all website or application users that will perform a predefined action after being presented with the message.  Please see prior art section above for more detail including updated citations and obviousness rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, 12 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Claim 10 is directed to a computer-implemented method comprising: receiving a message for use in a computer network environment; generating a first score indicative of a predicted conversion rate for the message, the predicted conversion rate being indicative of predicting a proportion or quantity of all website or application users that 
Claim 10 is an abstract idea where it can be carried out by human. Receiving a message and generating score indicative of a predicted conversion rate for a message is an abstract idea where it can be performed by human based on a known model. Computing the predicted conversion rate is also a mathematical concept which can be done by human with pen and paper by using a known mathematical relationship (an abstract idea). Projecting on the basis of the computed “predicted” conversion rate whether the user or the viewer of a given website will perform certain action based on the message he has received is an abstract idea. A human can perform the calculation of the effect or contribution of each message on the overall score ,in this case conversion rate, is an abstract idea and mathematical formula can be used to calculate the outcome just as any computer can do. Deciding if the computed number is below another 
This judicial exception of claim 10 is not integrated into a practical application. In particular, claims 10 recites additional element of computer-implemented method. For example, in Par.  0112 of the specification as filed a “processor” executes the abstract idea of claim 10.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because a non-transitory computer readable medium storing a program executed by a processor does not impose any meaningful limits on practicing the abstract idea. As previously noted, employing a general purpose computer or processor indicates lack of specificity for the processing element (i.e. computer) used and furthermore, mere instructions to implement an abstract idea on a computer, or use of a computer as a tool to perform an abstract idea is not indicative of integration into a practical application -see MPEP 2106.05(f), 2106.04(d). As a result, the claim is directed to an abstract idea.
Additionally claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer since no specificity is noted. Mere instructions to apply an exception using a generic computer component 
Claim 19 is directed to a computerized system, the system comprising: a conversion prediction means for generating a message effectiveness score for a message, the message including a plurality of message elements, the message being indicative of a candidate advertisement for one or more services or one or more products; and a word contribution scoring means for generating a contribution score for each message element of the plurality of message elements, the contribution score indicative of an amount that the each message element  contributes to the predicted message effectiveness score.
Claim 19 relates to calculation of evaluation value to identify message effectiveness which is a mental activity whereby a human can perform it with a pen and paper. Projecting on the basis of the computed “message effectiveness” where the effect of each message is taken into considerations where each message is carrying advertisement for a given service or product   is an abstract idea. A human can perform the calculation of the effect or contribution of each message on the overall score ,in this case conversion rate, is an abstract idea and mathematical formula can be used to calculate the outcome just as any computer can do. As discussed before contribution 
Claim 19 is a system comprising means for performing the abstract idea. As noted above 112(f) analysis, all of the recited means are interpreted as function/algorithm performed by a processor, which is nothing more than a generic computer executing a program code. As a result, a computer executing the program does not impose any meaningful limits on practicing the abstract idea. See MPEP2106.04(d) As a result, the claim is directed to an abstract idea. 
Additionally claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer since no specificity is noted. Mere instructions [see spec Par. 0112, also MPEP2106.05(f)] to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of claim 19 taken individual or as an ordered set doo not amount to significantly more than judicial exception. As noted above the limitations, either individually or as ordered set, still just directed to abstract idea as discussed, which is performing mental activity. Thus the neither of the additional elements or the limitations as taken individually or ordered set amount to significantly more, are directed to patent ineligible subject matter.
Claim 15 recites the generating of the first score and the contribution score is further based on using a Random Forest Regression machine learning model. 
Claim 12, 13, 16, and 18 are a mapping steps by which a replacement element is obtained by considering another in view of the conversion and threshold rates along with its being synonym of the first message. Mathematical considerations were discussed before and synonym of a word or element is a known activity which can be performed by human. This claim fails to add significant extra-solution activity to the judicial exception and as such directed to abstract idea.
Claim 14 recites the message is represented as a Japanese natural language message. Adding Japanese natural language is directed toward an insignificant extra-solution activity. The claim is not patent eligible. 
Claim 17 is further directed to human activity. Segmenting each message elements into morphemes can be performed with pen and paper by human and identify part of speech along with tagging the respective part with the appropriate identifiers can be carried out with the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 20 has similar elements discussed before can be performed by human with a pen and paper. Activities such as vectorization, message effectiveness score can be performed as mentioned before by human. Claim is direct toward judicial concept and not patent eligible.

Additionally claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer since no specificity is noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
 Therefore, claims 10, 12 - 20 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rene Schweier (US20150039417A1) (hereinafter “Schweier”), Goldstein, Alba, and in further view of Akira.
Goldstein, Alba, and Akira were applied in the previous office action.

With respect to claim 10, Schweier teaches generating a first score (CTR)  indicative of a predicted conversion rate for the message (Par 0018: Landing pages are often linked to from social media, email campaigns or search engine marketing campaigns in order to enhance the effectiveness of the advertisements. The general goal of a landing page is to convert site visitors into sales leads. By analyzing activity generated by the linked URL, marketers can use click-through rates [score] and conversion rates [how many clicks actually create business and how much business do they create] to determine the success and effectiveness of an online-advertisement.
the predicted conversion rate being indicative of predicting a proportion or quantity of all website or application users that will perform some predefined action associated with the message; (Par. 0112:”Alternatively, the assessment of the user 50, 50a may involve the conversion rate [The conversion rate is the proportion of visitors to a website who take action to go beyond a casual content view or website visit, as a result of subtle or direct requests from marketers, advertisers, and content creators.]. Successful conversions are defined differently by individual marketers, advertisers, and content creators. To online retailers, for example, a successful conversion may be defined as the sale of a product to a consumer whose interest in the item was initially sparked by clicking the link associated with the online advertisement 22 [e.g. a banner advertisement]. To content creators, a successful conversion may refer to a membership registration, newsletter subscription, software download, or other activity.”, and Par. 0114:” A function unit 309 weights the activations of the link 22 per user using information provided by the function units 305, 306, 307 and 308, wherein the activations carried out by a user A are e.g. not assessed if the user A has not ordered [0·a]. The number of activations b of the link 22 carried out by a user B is e.g. assessed as of little importance if the user B is constantly in arrears with payment [0.5·b]. The activations c of the link 22 carried out by a user C are assessed as highly important if the user C effects particularly high turnovers via the network pages of the first server 10a, 10b [2·c].”, and Par. 0115:” The actual determination of the effectiveness of the online advertisement 22 is carried out in the function unit 310 through suitable combination of the information provided by the function unit 309. This is effected e.g. through addition of the data provided by the function unit 309 [0·a+0.5·b+2·c].”).

Schweier does not teach a computer-implemented method comprising; receiving [an input] for use in a computer network environment , generating a contribution score for each message element of a plurality of message elements of the message, the contribution score indicative of an amount that the each message element contributes to the predicted conversion rate; determining that the contribution score of the first message element is below a threshold score, the first message element being below the threshold score is indicative of the first message element not contributing enough to the predicted conversion rate to be a part of the message; and based at least in part on the determining that the contribution score of the first message element is below the threshold score: providing a second message element as a candidate to replace the first message element, or providing the first message element as a candidate for removal from the message.

Goldstein teaches a computer-implemented method comprising; receiving [an input] for use in a computer network environment (Par 0022: “The message receiver module 202 is configured to receive communications [or messages] and queries from the user device 106”).
receiving a message (Par. 0022: “The message receiver module 202 is configured to receive communications [or messages] and queries from the user device 106”).
Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art (“PHOSITA“) to modify Schweier in view of Goldstein to incorporate receiving an input to receiving a message for the purpose of automatic  detection preferences of the users, as evidence by Goldstein (see Goldstein Par 0022).

Neither Schweier nor Goldstein teach generating a contribution score for each message element of a plurality of message elements of the message, the contribution score indicative of an amount that the each message element contributes to the predicted conversion rate; determining that the contribution score of the first message element is below a threshold score, the first message element being below the threshold score is indicative of the first message element not contributing enough to the predicted conversion rate to be a part of the message; and based at least in part on the determining that the contribution score of the first message element is below the threshold score: providing a second message element as a candidate to replace the first message element, or providing the first message element as a candidate for removal from the message.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art (“PHOSITA “) to modify Schweier in view of Alba to incorporate Alba’s teaching to generate a contribution score for each message element of a plurality of message elements of the message, the contribution score indicative of an amount that the each message element contributes to the predicted conversion rate in order to provide the ability to efficiently craft messages that are likely to reverberate best with a target audience, as evidence by Alba (Par. 0012).

Schweier, Goldstein, and Alba do not teach determining that the contribution score of the first message element is below a threshold score , the first message element being below the threshold score is indicative of the first message element not contributing enough to the predicted conversion rate to be a part of the message; and based at least in part on the determining that the contribution score of the first message element is below the threshold score: providing a second message element as a candidate to replace the first message element, or providing the first message element as a candidate for removal from the message.

Akira teaches determining that the contribution score of a first message element is below a threshold score the first message element being below the threshold score is indicative of the first message element not contributing enough to the predicted conversion rate to be a part of the message; (Par. 0161: “The judgment unit 177 compares the importance level [score] of the message calculated at step S48 with the threshold set in the unknown message search filter 183. If the importance level is greater than or equal to the threshold, the process proceeds to step 49. If the importance level is less than the threshold, the judgment unit 177 deletes the message obtained from the search unit 173, and terminates this process.); 
and based at least in part on the determining that the contribution score [importance level] of the first message element is below the threshold score: providing a second message element as a candidate to replace the first message element, or providing the first message element as a candidate for removal from the message (Par. 0118: “The judgment unit 177 compares the importance level of the message calculated at step S26 with the threshold set in the unknown message search filter 182. If the importance level is greater than or equal to the threshold, the process proceeds to step S28. Otherwise, the judgment unit 177 deletes the message obtained from the search unit 173, and then terminates this process”)
Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art (“PHOSITA “) to modify Schweier in view of Goldstein to incorporate receiving an input to receiving a message for the purpose of automatic detection preferences of the users (see Goldstein Par. 0003), and using Alba’s teaching to obtain contribution score (Ringscore) of each message element score in order to provide the 

With respect to claim 13, Schweier, Goldstein, Alba, and Akira teach the computer-implemented method of claim 10 as established above.
However, Schweier does not teach the limitation recited in claim 13.
Akira teaches generating a second contribution score for a third message element that is not included in the message but that is a candidate to replace a particular message element of the message, wherein based on the second contribution score (importance level) being below the threshold score, the third message element is not provided as a replacement (delete) for the particular message element of the message. (Par. 0026, “The judgment unit 177 then outputs messages whose importance levels are greater than or equal to a threshold to the action execution unit 178. On the other hand, the judgment unit 177 deletes messages whose importance levels are less than the threshold.”)
Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art (“PHOSITA “) to modify Schweier in view of Akira for the message replacement criteria to be based on the contribution score of the candidate message element and threshold score being the gatekeeper for the inclusion or not of the candidate message in order to extract desired message from a plurality of messages, as evidence by Akira (Par. 0012).

With respect to claim 16, Schweier teaches the computer-implemented method of claim 10 as established above.
Schweier, Goldstein, and Akira do not teach the limitations recited further in claim 16.
Alba teaches in response to the providing the second message element as a candidate to replace the first message element, causing display on a user interface of the first score, the contribution score (Ringscore), and other scores indicative of contribution scores of message element candidates to replace one or more words in the message (Par. 0029: “… More specifically, the user interface provides immediate feedback on the effectiveness of a post while composing it, displays the RingScore for each word and the complete post, provides detailed RingScores for individual words, presents the user with a list of synonyms with higher RingScores to replace a word with a low score, and follows established interaction patterns of the platform”, and Par. 0023: “Upon selection of a word, the score 106 of that word is displayed, enabling comparison with the scores of each potential replacement in menu 105.”)
Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art (“PHOSITA “) to modify Schweier in view of Alba to display the message element candidate score on a user interface in order to accommodate the user with interfaces and devices that leverage scoring systems to provide the ability to efficiently craft messages that are likely to reverberate best with a target audience, as evidence by Alba (Par. 0012).


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schweier, Goldstein, Alba, and Akira, as applied to claim 10 above, in further view of Green and Awadallah.
Green, and Awadallah were applied in the previous office action.

With respect to claim 11, Schweier, Goldstein, Alba, and Akira teach the computer-implemented method as established above.
Schweier, and Goldstein do not teach the limitations recited further in claim 11.
Akira teaches prior to the generating of the first score, parsing the message (word dividing unit) into the plurality of message elements (words) and processing the message elements through a natural language processing (NLP) component; (Par. 0088: “The judgment unit 177 obtains the weight of each word received from the word dividing unit 176 with reference to the unknown message search filter stored in the search filter storage unit 162. A minimum value (for example, 0) is taken as a weight for words that are not included in the unknown message search filter. The judgment unit 177 calculates the importance level of the message by using the weights (score) of the words (elements) included in the message. The judgment unit 177 then outputs messages whose importance levels (contribution score) are greater than or equal to a threshold to the action execution unit 178. On the other hand, the judgment unit 177 deletes messages whose importance levels are less than the threshold.”)
Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art (“PHOSITA “) to modify Schweier in view of Akira to parse the message (word dividing unit) into the plurality of message elements (words) 
Schweier, Goldstein, Akira, do not teach performing a replacement of at least the first message element with the second message element that has a contribution score over the threshold score, converting the message elements into a first set of vectors of real numbers and mapping the vectors in vector space, the first set of vectors are oriented in the vector space according to a contextual similarity compared to a second set of vectors wherein based at least in part on the processing of the message through the word embedding vector model.

Alba teaches performing a replacement (Par. 0022: “substitute”) of at least the first message element with the second message element (Par. 0019: “… individual token or word”) that has a contribution score (Par. 0019: “…total score“) over the threshold score. (Par. 0019: “…. The editor provides feedback on the potential effectiveness of each individual token or word and a total effectiveness score. In various embodiments, feedback includes: a score of a token, word, or phrase; valence of content containing a token, word, or phrase; visualization of the score (e.g., a time histogram with sub scores); the best pronunciation for the target audience; or the most effective word choice for a target audience. Feedback for the entire message may be based on: the total score; the total valence; a sentiment score; or a readability score. The editor may provide to the user alternatives for each word or token. In various embodiments, these alternatives are based on a thesaurus or dictionary. In some embodiments, dictionaries are created via a dictionary creation tool such as Glimpse, which is disclosed in commonly invented and assigned patent applications. After each modification of substitutes or enter an alternative. The substitute selected by the user replaces the selected word in text area 101.”)
 Therefore, it would have been prima facie obvious to one of ordinary skill in the art (“PHOSITA “) before the effective filing date of the claimed invention to modify Schweier in view of Akira to parse the messages into message elements in order to extract desired message from a plurality of messages, as evidence by Akira (Par. 0012). Furthermore, a PHOSITA would have had a predictable result using Awadallah teaching to incorporate a vector mapping model according to a contextual similarity in order to semantically match text, as evidence by Awadallah (col.1, lines 15-17). Finally a PHOSITA would have had a predictable result using Alba’s teaching to replace a message element with another based on its contribution score in order to provide the ability to efficiently craft messages that are likely to reverberate best with a target audience, as evidence by Alba (Par. 0012).
Schweier, Goldstein, Akira, Alba do not teach converting the message elements into a first set of vectors of real numbers and mapping the vectors in vector space, the first set of vectors are oriented in the vector space according to a contextual similarity compared to a second set of vectors wherein based at least in part on the processing of the message through the word embedding vector model.

Green teaches converting the message elements (entities) into a first set of vectors of real numbers and mapping the vectors in vector space (see Green Par. 0027: “In some 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schweier in view of Green to convert the message elements into a set of vectors of real numbers and mapping the vectors in vector space in order to identify content items of high interest to the user, as evidence by Green (Par. 0003).

Schweier, Goldstein, Akira, Alba, Green do not teach the first set of vectors are oriented in the vector space according to a contextual similarity compared to a second set of vectors wherein based at least in part on the processing of the message through the word embedding vector model.

Awadallah teaches the first set of vectors are oriented in the vector space according to a contextual similarity compared to a second set of vectors wherein based at least in part on the processing of the message through the word embedding vector model, (Par 0064,”two words with similar definitions may be represented by vectors having a similar angle and magnitude within the latent vector space”, and “(64) In some examples, semantic units corresponding to words (e.g., semantic units of representation 310) may be output by a word embedding model. The word embedding model may be configured to generate, for a particular word, vectors of numbers indicating the word as a vector in a latent vector space”).
.


Claims 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schweier, Goldstein, Alba, and Akira, as applied to claim 10 above, in further view of Pajo.
Pajo was applied in the previous office action.

With respect to claims 12 and 18, Schweier teaches the computer-implemented method as established above.
Furthermore, Alba teaches and is associated with a conversion rate that is above a threshold score. (Par. 0015: “RingScore may be used in realtime to measure the effectiveness of social media messages and enable a user to progressively refine word choice and language to create more effective messaging.” Note applicant’s specification as filed defines message effectiveness = conversion rates (Par. 0038).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art (“PHOSITA “) before the effective filing date of the claimed invention to modify Schweier in view of Alba to associate the selected replacement message element to have required message effectiveness in order to provide the ability to efficiently craft messages that are likely to reverberate best with a target audience, as evidence by Alba (Par. 0012).

Schweier, Goldstein, Akira, and Alba do not teach wherein the providing of the second message element to replace the first message element is further based on determining that the second message element is a synonym of the first message element and is associated with a conversion rate that is above a threshold score. 

Pajo teches wherein the providing of the second message element to replace the first message element is further based on determining that the second message element is a synonym of the first message element and is associated with a conversion rate that is above a threshold score. (Par. 0062: “The system 10 may then proceed to standardize semantically those textual segments (including of any length) that may, in the process, be identified/designated as significant in the corpus/corpora (e.g., occurring at various relative frequency, involving a given string of words, etc.), as well as, optionally, re-determine significance thresholds (and so on). They may further perform one/more statistical/semantic queries onto the corpus, generally so as to produce and evaluate any plurality of answers originating from any plurality of locations within the corpus regarding such textual segments (of any length) that were identified/designated as significant or as of interest. Such queries may, in addition, use alternative wordings as desired (e.g., for a string of any number of words that may be identified as of interest in the standardizing of an EKU, a (sub) corpus and/or additional (sub)corpora may also be queried by using alternative words in addition to and/or in lieu of any of the string's original words, such as synonyms or antonyms thereof, other semantically-related words, etc.).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schweier,   Goldstein, Alba and Akira, as applied to claim 10 above, in further view of Sano.
Sano was applied in the previous office action.

With respect to claim 14, Schweier teaches the computer-implemented method of claim 10, as established above.
Schweier, Goldstein, Alba, and Akira do not teach the message to be represented as a Japanese natural language message.
However, Sano teaches wherein the message is represented as a Japanese natural language message (Par. 3 below description of embodiments, “Further, the storage device 2 stores message data 2A. The message data 2A is a text file and is text data in which the output message is described in natural language such as Japanese, English, Chinese, and the like”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute Sano’s Japanese natural language with Schweier’s English language, which is known in the art to change one natural language with another with predictable results (see KSR v Teleflex).   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Schweier, Goldstein, Schweier,  Alba, and Akira , as applied to claim 10, above in further view of Green and Singh.
Singh was applied in the previous office action.

With respect to claim 15, Schweier teaches computer-implemented method of claim 10 as established above.
Schweier, Goldstein, Alba, and Akira do not teach the limitations recited further in claim 15.
Green teaches machine learning model (Par. 0053:” The recommendation module 406 can then apply a machine learning [ML] process to predict a positive business outcome [e.g., conversion] from recommending a certain entity to a user. In one example, the recommendation module 406 can train the ML model using features of each entity and user to predict a likelihood that the user will form a connection with the candidate entity.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Schweier in view of Green to employ machine learning in order to identify content items of high interest to the user, as evidence by Green (Par. 0003).
Schweier, Goldstein, Alba, Akira, and Green do not teach the limitations recited further in claim 15.


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute Singh’s Random Forest Regression machine learning model with Green’s machine learning model embedded in module 406, which is known in the art to change one Regression machine learning model with another with predictable results (see KSR v Teleflex).   


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable Schweier, Goldstein, Alba, and Akira, as applied to claim 10 above, in further view of Kumagai
Kumagai was applied in the previous office action.

With respect to claim 17, Schweier teaches computer-implemented method of claim 10 as established above.
Schweier, Goldstein, Alba, and Akira do not teach the limitations recited further in claim 17.
Kumagai teaches segmenting the plurality of message elements into morphemes and tagging the plurality of message elements with a part-of-speech identifier (Par. 0118: ““…and tagging each token for the multiple phrases with a part-of-speech tag”).
Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art (“PHOSITA “) to modify Schweier in view of .

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alba, and Schweier.

Regarding claim 19, Alba teaches:
 A computerized system, the system comprising a conversion prediction (Par. 0019: “…optimize their potential to be well received by a target audience based on quantifiable and tunable criteria”) means for generating a message effectiveness score (Par. 0019: “…total effectiveness score “) for a message, the message including a plurality of message elements (Par. 0019: “… individual token or word”); and a word contribution scoring (Par. 0019: “…a score of a token, word, or phrase”) means for generating a contribution score (Par. 0019: “…score of a token, word, etc. “) for each message element of the plurality of message elements, the contribution score indicative of an amount that (Par. 0077:”RingScore”) the each message element contributes to the predicted message effectiveness score.  (Par. 0019: “The editor allows users to progressively refine messaging to optimize their potential to be well received by a target audience based on quantifiable and tunable criteria. The editor uses a corpus of language samples from the intended target audience. This corpus is augmented with scores for its content. In some embodiments, a user enters a draft message into the text editor. The editor provides feedback on the potential effectiveness of each individual token or word and a total effectiveness score. In various embodiments, feedback includes: a score of a token, word, or 

Alba does not teach the message being indicative of a candidate advertisement for one or more services or one or more products.
Schweier teaches the message being indicative of a candidate advertisement for one or more services or one or more products (Par. Oo17:” for example, some kind of online advertisement, to the network page associated with the first server. If the first server was an online shop or was assigned or made part of an online shop, the online advertisement could advertise the online shop or a certain product or service offered by the online shop.").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alba in view of Schweier where the message being indicative of a candidate advertisement for one or more services or one or more products, in order to determine automatically the effectiveness of an online advertisement, as evidence by Schweier (See Par. 0036).


Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Alba, Schweier, and in further view of Green.
Green was applied in the previous office action.

With respect to claim 20, which depends on claim 19, Alba further teaches an alternative word contribution scoring (Par. 0019: “…a score of a token, word, or phrase”) means for providing at least a second message element (Par. 0019: “… individual token or word”) as a candidate to replace (Par. 0022: “substitute”) a first message element  within the message based at least in part on the contribution score (Par. 0019: “…total score“) for the first message element (Par. 0019: “…. The editor provides feedback on the potential effectiveness of each individual token or word and a total effectiveness score. In various embodiments, feedback includes: a score of a token, word, or phrase; valence of content containing a token, word, or phrase; visualization of the score (e.g., a time histogram with sub scores); the best pronunciation for the target audience; or the most effective word choice for a target audience. Feedback for the entire message may be based on: the total score; the total valence; a sentiment score; or a readability score. The editor may provide to the user alternatives for each word or token. In various embodiments, these alternatives are based on a thesaurus or dictionary. In some embodiments, dictionaries are created via a dictionary creation tool such as Glimpse, which is disclosed in commonly invented and assigned patent applications. After each modification of the message, the modified message is again augmented with feedback on its effectiveness inclusive of the modifications.” And Par. 0022: “…The user may then choose from substitutes or enter an alternative. The substitute selected by the user replaces the selected word in text area 101.”)
Alba does not teach the additionally recited limitations. 
Green remedies this and teaches a computerized system, a vectorization means (cluster) for converting, prior to the generating of the message effectiveness score (positive business outcome), message elements (entities) of the message (entity) into a first set of vectors based on processing the message element through a word embedding vector model; (Par. 0027: “…In some embodiments, the embeddings can be used to cluster entities that are closely related to one another. In such embodiments, related entities can be determined and recommended to users”, and Par. 0053: “The recommendation module 406 can also retrieve features for the candidate entities. The recommendation module 406 can then apply a machine learning (ML) process to predict a positive business outcome (e.g., conversion) from recommending a certain entity to a user. In one example, the recommendation module 406 can train the ML model using features of each entity and user to predict a likelihood that the user will form a connection with the candidate entity. In this example, the recommendation module 406 can rank and provide entity recommendations to a user based on the respective conversion rate that is predicted for each entity.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Alba teaching with the teaching of Green in order to identify content items of high interest to the user, as evidence by Green (Par. 0003).



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites " receiving, from a computing device, a message in a computer network environment, the message being indicative of a candidate advertisement for one or more services or one or more products; parsing the message into message elements and processing the message elements through a natural language processing (NLP) component; in response to the processing the message elements through the NLP component, converting the message elements into a first set of vectors and mapping the vectors in vector space based on processing the message elements through a word embedding vector model, wherein the first set of vectors are oriented in the vector space according to a contextual similarity compared to a second set of vectors corresponding to other message elements of one or more other messages, the one or more other messages are indicative of one or more other candidate advertisements; and based at least in part on the processing of the message elements through the word embedding vector model, generating a first score associated with a predicted conversion rate, the predicted conversion rate being indicative of predicting a proportion or quantity of all website or application users that will perform a predefined action after being presented with the message" which in combination with the rest of the claimed invention is allowable over the prior art.  The closest teachings to the indicated allowable subject matter are the references that are cited in the current office action, including Schweier (US20150039417A1). However, none of the cited references teach and/or suggest the connection of the embedding model to the conversion rate:" and based at least in part on the 
Claims 2-9 depend from claim 1, which are also allowable for substantially similar reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/D.A./             Examiner, Art Unit 2656             

/BHAVESH M MEHTA/             Supervisory Patent Examiner, Art Unit 2656